Title: From George Washington to Thomas Sim Lee, 5 November 1782
From: Washington, George
To: Lee, Thomas Sim


                  
                     Sir,
                     Head Quarters, Newburgh 5th Novr 1782
                  
                  I must request your Excellency to make it a Rule in future, when persons apply for Liberty to go to or within the Enemy’s Lines, to insert in your Passports, that they shall repair to Dobbs’s Ferry, which is the only Post from whence Flags are sent or at which they are received.  This is absolutely necessary to prevent that illegal Intercourse & Traffic which are now carried to so great a Height.  I am induced to mention this to your Excellency, because a Mr Craig, who lately obtained a passport from the Executive of the State, went in by the way of Elizabeth-Town or some place not authorized, and came out by Dobbs’s Ferry.  Mr Craig’s passport did not direct his going in by any particular Route, and he might not have known he was infringing a Regulation—But if Dobbs’s Ferry is specified, and the Route should be departed from, Ignorance cannot be plead in justification.  I have the Honor to be With the greatest Respect, Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                     
                  
               